 

Exhibit 10.3

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (“Settlement Agreement” or
“Agreement”) is entered into as of this 25th day of February, 2015 by and
between (i) Medical Transcription Billing Corp. with a principal address of 7
Clyde Road, Somerset, New Jersey, 08873 (hereinafter sometimes referred to as
“MTBC”); (ii) EA Health Corporation, a California corporation, with a principal
place of business of 440 Stevens Avenue, Suite 150, Solana Beach, CA 92075,
(hereinafter sometimes referred to as “EA Health”); and Christopher F. Burns
(hereinafter sometimes referred to as “Burns”), an individual residing at 13171
Deron Avenue, San Diego, CA 92129; who are more fully identified below and are
sometimes hereinafter referred to collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties are currently in a dispute regarding, inter alia, the
alleged improper interference with and solicitation by EA Health and Burns of
clients holding a business relationship with MTBC and their alleged infringement
of certain trade secrets belonging to MTBC (the “Dispute”);

 

WHEREAS, EA Health and Burns deny any wrongdoing in connection with the Dispute
and specifically deny the solicitation or interference with any clients with
whom MTBC may have a business relationship, or any infringement of any trade
secrets or other confidential information owned by MTBC.

 

WHEREAS FURTHER, the Parties have agreed to amicably resolve their dispute by
entering into this Settlement Agreement;

 

NOW THEREFORE In consideration of the mutual covenants contained herein and for
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged and conclusively established, Parties agree as follows:

 

AGREEMENT

 

1.            Parties’ Settlement. The Parties agree to the following:

 

(a)            For a period of six (6) months commencing on December 17, 2014
and ending on June 17, 2015 (the “Restricted Period”), EA Health and Burns agree
not to do any of the following: (i) induce or seek to influence any current or
former customer of MTBC, including any former customer of Physician Development
Strategies Inc. d/b/a Practice Development Strategies (“PDS”) to transact
Business (as defined below) with them or another competitor of MTBC, or not to
do Business with MTBC; or (ii) contract or enter into any business relationship
concerning the Business with any current or former customer of MTBC including
any former customer of Physician Development Strategies Inc. d/b/a Practice
Development Strategies. For purposes of this Agreement, Business shall mean
providing billing, collection and other revenue cycle management services to
physicians and physician practices. The parties acknowledge that the term
Business shall not prohibit any agreements between EA Health (or an affiliate of
EA Health) and a current or former customer of PDS or MTBC in connection with EA
Health’s specialty on-call coverage programs pursuant to which EA Health (or an
affiliate of EA Health) provides coding, billing and collection services on
behalf of EA Health client hospitals. MTBC acknowledges and agrees that the
restrictions set forth in this Agreement shall expire upon the expiration of the
Restricted Period.

 



1

 

 

(b)            Notwithstanding the foregoing, the following customers shall be
considered customers of EA Health, shall not be subject to the restrictions set
forth in Section 1(a) above, and MTBC shall not have any rights against EA
Health and Burns in connection with any services provided by EA Health to such
customers (the “Existing EA Clients”). In addition, the termination date of any
agreement between the Existing EA Client and MTBC (“MTBC Termination Date”) is
set forth below:

 



Existing EA Client   MTBC Termination Date       Chest Medicine and Critical
Care Medical Group, Inc.   Jan. 1, 2015 Catherine Maywood, M.D.   Jan. 31, 2015
La Jolla Pulmonary & Critical Care, Inc.   Jan. 1, 2015 Eileen S. Natuzzi, A
Medical Corp.   Feb. 1, 2015 Kamel L. Kamel, M.D., Inc.   Dec. 31, 2014 John A.
Grimaldi, D.O., Inc.   Feb. 5, 2015 Prema Sai Medical PC (Dr. Rajpara)   Feb. 6,
2015 Samuel  J. Clark, M.D., Inc.   Feb. 18, 2015 Peter Schultz, CRNP   Jan. 7,
2015 Gail T. Tominaga, M.D., Inc.   Jan. 1, 2015 Imad S. Dandan, M.D.   Jan. 18,
2015 James G. Schwendig, M.D., Inc.   Dec. 31, 2014 Fady S. Nasrallah, M.D.  
Dec. 30, 2014 South Bay Surgical Associates   Jan. 15, 2015

 

(c)            To the extent that an Existing EA Client requests EA Health to
provide collection services in connection with claims for which MTBC provided
the original billing services (an “MTBC Claim”), MTBC shall cooperate with EA
Health in assigning or transferring to EA Health the MTBC Claim in order to
permit EA Health to provide such services to the Existing EA Client, to the
extent that MTBC has made an arrangement with the Existing EA Client to permit
such assignment. Notwithstanding the foregoing, EA Health shall be entitled to
assist the Existing EA Clients in connection with collections or any other
aspect regarding any MTBC Claim on or after the date which is thirty (30) days
following the MTBC Termination Date with respect to each Existing EA Client.

 

(d)            MTBC and EA Health shall promptly deliver to each other any
payment, explanation of benefits, or correspondence received (electronically, or
otherwise), for any claim billed by the other party.

 



2

 

 

(e)            Upon the expiration of any wind down period under an MTBC
contract in connection with an Existing EA Client, MTBC shall promptly deliver
to EA Health the following information in the following formats:

 

i.Patient demographic file (in .CSV format) including primary and secondary
payer info;

 

ii.Transaction Report, sorted by patient, with all charge/payment/adjustment
activity grouped by claim (billing #), in .pdf format;

 

iii.Patient Ledger Report for all patients, excluding Paid Billings, with All
References included;

 

iv.Aged A/R Report by Insurance, sorted by payer, with claim details (preferably
in .pdf format);

 

v.Aged A/R Report by Patient, with claim details (in .pdf format);

 

vi.Transaction Code List, omitting charge (CPT) codes (preferably in .CSV
format);

 

vii.A disc from eBridge containing all scanned billing documents (charges, paper
EOBs, correspondence, etc.) upon receipt from the Existing EA Client of the
$150.00 fee charged by eBridge;

 

viii.MTBC shall cooperate and execute any documents or consents as may be
necessary to permit access to the Existing EA Client electronic claim and ERA
files on Gateway EDI clearinghouse;

 

ix.MTBC approval to transfer collection agency relationship (if any) from
PDS/MTBC to client directly; and

 

x.An electronic copy on disc or via ftp file transfer of the Lytec database for
each Existing EA Client.

 

2. Mutual Release. With the exception of the Parties’ obligations hereunder in
consideration for the commitments contained within this Settlement Agreement,
each Party forever releases and discharges the other Party and all of their
stockholders, employees, agents, successors, assigns, employees, legal
representatives, affiliates, directors, and officers from and against any and
all actions, claims, suits, demands, payment obligations or other obligations or
liabilities of any nature whatsoever, accrued and unaccrued, known or unknown,
which such Party or any of its stockholders, employees, agents, successors,
assigns, legal representatives, affiliates, directors, or officers have had, now
have, or may in the future have, directly or indirectly, arising out of or in
connection with:

 

(a) the Dispute;

(b) any agreement between the Parties;

 



3

 

 

(c) any other matter between the Parties; and/or

(d) any claims under federal, state, or local law, rule or regulation of breach
of contract, breach of confidentiality agreement, tortious interference with
contract, unlawful interference with contractual relation unlawful interference
with prospective economic advantage and misappropriation of confidential
information or trade secret.

 

Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall not be deemed to release Burns from any duties or obligations
under that certain Asset Purchase Agreement Modification/Settlement Agreement
and Mutual Release dated on or around February 18, 2015 among Burns, MTBC,
Ravindran Ramoji, and Physician Development Strategies, d/b/a Practice
Development Strategies (the “MTBC Ramoji Settlement Agreement”), and the MTBC
Ramoji Settlement Agreement shall remain in full force and effect.

 

3.            Acknowledgments. Each party hereby:

 

(a)            states that it is not relying on, and has not relied on, any
representation or statement made by the other party with respect to any facts,
or with regard to the rights or asserted rights of the parties, except those
that appear in this Settlement Agreement;

 

(b)            assumes the risk of any mistake of the fact with regard to any
claims or facts which are now unknown to it;

 

(c)            expressly waives any and all rights that might be granted to it
pursuant to Section 1542 of the California Civil Code. California Civil Code
Section 1542 reads:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

(d)            represents and warrants that it is the lawful owner of, and has
not heretofore assigned or transferred any of, the claims against the other
party released hereunder; and

 

(e)            represents that it has the full and complete authority to execute
this Settlement Agreement and to bind itself and its affiliates to the terms and
provisions of this Settlement Agreement.

 

4.            Miscellaneous.

 

a.            Acknowledgement. Each Party hereby declares that the terms of this
Agreement have been completely read and are fully understood and voluntarily
accepted by such Party and each Party has had the opportunity to seek any
necessary advice of counsel.

 



4

 

 

b.            Entire Agreement. This is the entire agreement between the Parties
concerning the subject matter contained herein.  This Agreement shall not be
modified or amended unless done so in a writing signed by the Parties themselves
or their authorized representatives.

 

c.            Construction. The Parties agree that this Agreement shall not be
construed more strictly against any Party.

 

d.            Counterparts. This Agreement may be executed in counterparts, and
signatures may be exchanged by facsimile, and when so executed and exchanged
such signatures shall be fully binding as if all Parties had signed the same
original document and delivered it to the other.

 

e.            Further Actions. Each Party shall take such further action
(including, but not limited to, the execution, acknowledgment and delivery of
documents, data or the like in such Party's possession) necessary to facilitate
the implementation and performance of this Agreement.

 

f.            No Admissions. This Agreement is entered into by the Parties as a
compromise of disputed claims and shall not be construed as an admission of
liability on the part of any Party, nor as an admission of the merit or lack of
merit of any claim or defense asserted or which could have been asserted by any
Party.

 

g.            Jurisdiction and Venue. This Agreement shall be interpreted,
construed and enforced in all respects in accordance with the laws of the State
of New Jersey, excluding its conflict of laws principles. The Parties
irrevocably agree that any action to enforce the provisions of this Settlement
Agreement or arising under or by reason of this Settlement Agreement shall be
brought solely in the Superior Court of New Jersey, Somerset County venue.

 

h.            Ownership of Claims. Each of the parties represents and warrants
that it owns all rights, title and interest in and to all claims, causes of
action, demands and indebtedness provided to be settled, released or waived by
it pursuant to this Agreement. Each party further represents and warrants that
it has not assigned, hypothecated, transferred, sold or in any manner alienated
any such claims, demands, causes of action or indebtedness, whether in whole or
in part, whether individually or collectively. Each party agrees that it will
indemnify and defend the other in the event any claim is asserted on the basis
of any claim released, settled or waived pursuant to this Agreement.

 

i.            Covenant Not to Sue. The parties hereto promise that they will not
bring any action against any other party asserting any claim or liability that
is released pursuant to section 2 of this Agreement.

 

j.            Non-disparagement. During the period ending three (3) years after
the execution of this Agreement, each Party agrees to refrain from making any
disparaging, negative or uncomplimentary statements, whether public or private,
regarding any Party or any of its stockholders, employees, agents, successors,
assigns, employees, legal representatives, affiliates, directors or officers.

 



5

 

 

IN WITNESS WHEREOF, the Parties have caused this Termination Agreement to be
duly executed as of the date set forth below.

 

 

Medical Transcription Billing, Corp.   EA Health Corporation, a Delaware
Corporation   a California Corporation                     BY: /s/ Stephen
Snyder   BY: /s/ Arthur L. Gruen Date: February 25, 2015   Date: February 25,
2015 Name/Title: Stephen Snyder/President   Name/Title: Arthur L. Gruen, Chief
Executive Officer                     /s/ Christopher F. Burns       CHRISTOPHER
F. BURNS, an individual       Date: February 25, 2015      

 



6

 

 

